DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 is objected to because of the following informalities:  
Claim 9 has a mistake within its claim language: “sheet strips gripper strips are configured” should be rewritten as “sheet strips are configured”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-10, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brennan (US 4937901).
Regarding Claim 1, Brennan teaches: A patient turning apparatus (14) for turning a patient by 180 degrees (Abstract) relative to a mattress of a bed supporting the patient (Col 1 Lines 18-20), the patient being situated between a pair of sheets (Fig. 7 - 18/20), and for use START: see annotated Fig. 6 below for the following elements), horizontally oriented, upper segment, a first segment extending generally vertically downwardly from a head end of the upper segment (56/58), a second segment extending generally vertically downwardly from a foot end of the upper segment (56/58), and a coupler (60 – Col 5 Lines 50-51) situated at a middle region of the upper segment and configured to attach to a lower end of the lift strap of the overhead lift (END: see annotated Fig. 6 for the above elements), and a rectangular frame having elongated first and second sheet grippers at the sides of the rectangular frame (16, START: see annotated Fig. 7 for the following elements), a head end frame member at a head end of the rectangular frame, and a foot end frame member at a foot end of the rectangular frame (End: see annotated Fig. 7 for the above elements), wherein middle regions of the head end frame member and the foot end frame member are pivotably coupled to lower ends of the first and second segments (60 – Col 5 Lines 50-51), respectively, of the U- shaped frame so that the rectangular frame is rotatable (60/62 – Fig. 6) about a longitudinally extending pivot axis relative to the U-shaped frame (see annotated Fig. 6 below), wherein the rectangular frame is sized to surround the patient when the rectangular frame is resting upon the mattress (Fig. 5 – Col 5 Lines 37-39), wherein the pair of sheets is coupled to each of the first and second sheet grippers (Col 3 Line 63 – Col 4 Lines 16) to tightly sandwich the patient between the pair of sheets to permit the rectangular frame and the patient to be rotated by 180 degrees relative to the U-shaped frame after the overhead lift is operated to raise the U-shaped frame the rectangular frame (Col 4 Lines 14-16, Abstract , and Col 5 Lines 36-39), and the patient upwardly away from the mattress by a sufficient distance to provide clearance between the rotating rectangular frame and the mattress (Fig. 3-5).  

    PNG
    media_image1.png
    405
    830
    media_image1.png
    Greyscale

Annotated Figure 6 from Brennan

    PNG
    media_image2.png
    238
    608
    media_image2.png
    Greyscale

Annotated Figure 7 from Brennan

Regarding Claim 2, Brennan teaches: The patient turning apparatus of claim 1, further comprising at least one rotation mechanism (60/62 - Col 5 lines 49-51 and Fig. 6) coupled to the first segment of the U-shaped frame at an upper surface of the rotation mechanism and further coupled to the head end frame member at a pair of opposing lateral sides (see annotated Fig. 6 above).  
Regarding Claim 3, Brennan teaches: The patient turning apparatus of claim 2, wherein the rotation mechanism (46 – Fig. 1) is configured to move between an unlocked state and a locked state by 
Regarding Claim 7, Brennan teaches: The patient turning apparatus of claim 1, wherein the patient turning apparatus (14 – Fig. 6) further comprises a sheet attachment mechanism (19 – Fig. 7 and Col 4 Lines 6-10) coupled to an outer surface of the first gripper (16) and the second gripper (16) configured to removeably couple the sheets to the sheet grippers (22- Col 4 Lines 11-16).  
Regarding Claim 8, Brennan teaches: The patient turning apparatus of claim 7, wherein the sheet attachment mechanism (19 – Col 4 Lines 6-10)  includes a plurality of gripper strips (19 ‘hook and loop’) coupled to the outer surface of the first gripper (side of 18) and the second gripper (side of 20) and a plurality of sheet strips (19 ‘hook’ or ‘loop’) coupled to a bottom surface of the sheets at a pair of lateral edges of each of the sheets (Col 4 Lines 6-10 and Fig. 7), the sheet strips are configured to removeably couple to the gripper strips (Col 3 Line 67 –Col 4 Line 2 and Fig. 7).
Regarding Claim 9, Brennan teaches: The patient turning apparatus of claim 8, wherein the gripper strips (19 ‘hook and loop’) and the sheet strips (19 ‘hook’ or ‘loop’) are sized to extend a length of the grippers from an upper end of the grippers to the lower end of the grippers (Fig. 7), the sheet strips (19 ‘hook’ or ‘loop’) and gripper strips (19 ‘loop’ or ‘hook’) are further sized to have a same width such that the sheet strips grippers strips are configured to be positioned to be directly on top of the gripper strips (Fig. 7).  
Regarding Claim 10, Brennan teaches:
Regarding Claim 14, Brennan teaches: A method of turning a patient by 180 degrees (Abstract)  relative to a mattress of a bed supporting the patient (Col 1 Lines 18-20), the method comprising attaching a U-shaped frame to a lower end of a lift strap of an overhead lift (see annotated Fig. 6 above), positioning the overhead lift so that the U-shaped frame is generally aligned with a sagittal plane of the patient lying in a supine position on the mattress (Fig. 6) with the U-shaped frame being oriented upside down so that head end and foot end segments of the U-shaped frame extend downwardly from an upper segment of the U-shaped frame (see annotated Fig. 6 above), lowering the U-shaped frame downwardly so that a substantially rectangular frame which is pivotably coupled to lower ends of the head end and foot end segments is lowered to a position to surround the patient (Fig. 3-5), coupling a pair of sheets to first and second sheet grippers situated along elongated sides of the substantially rectangular frame (16, see annotated Fig. 7 above) to tightly sandwich the patient between the pair of sheets (Fig. 1 and 7), operating the overhead lift to raise the U-shaped frame (Fig. 2-4), the substantially rectangular frame (16), the pair of sheets (18/20), and the patient upwardly so that the mattress no longer supports the patient (Fig. 3-5), pivoting the substantially rectangular frame by about 180 degrees relative to the U-shaped frame to move the patient from the supine position to a prone position (Fig. 2-5), and operating the overhead lift to lower the U-shaped frame (Fig. 2 and Col 5 Lines 33-38), the substantially rectangular frame, the pair of sheets, and the patient downwardly so that the mattress once again supports the patient with the patient being in the prone position (Fig. 5 and Col 5 Lines 33-38).  
Regarding Claim 15, Brennan teaches:
Regarding Claim 16, Brennan teaches: The method of claim 14 (Abstract), the method further comprising actuating a rotation locking mechanism (46 – Fig. 1 such that the rotation locking mechanism is placed in an unlocked position (Col 5 Lines 1-10), allowing for the pivoting of the substantially rectangular frame (Col 5 Lines 5-7).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 4937901) in view of Allevato (US 5720059).
Regarding Claim 4, Brennan teaches: The patient turning apparatus of claim 2, with a rotation mechanism (46-Fig. 10), but does not teach, wherein the rotation mechanism includes an anchor and an anchor receiver, the anchor is formed to include a body and an extension extending away the body  through the anchor receiver, the anchor receiver is formed to include an aperture pivotably engaging the extension, the extension is sized to terminate in an anchor retainer having a greater height than the aperture formed in the anchor receiver. Allevato teaches: wherein the rotation mechanism (66 – Fig. 4) includes an anchor (68- Fig. 4) and an anchor receiver (186/196 – Fig. 8 and Col 6 Lines 32-37), the anchor (68) is formed to include a see annotated Figure 8.1 below from Allevato), the anchor receiver (186/196) is formed to include an aperture (198) pivotably engaging the extension (186 – Col 6 Lines 39-45), the extension is sized to terminate in an anchor retainer (see annotated Figure 8.1 below from Allevato) having a greater height than the aperture (198) formed in the anchor receiver (186/196).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a rotation mechanism and anchor from Allevato to Brennan’s rotation mechanism for a patient turning apparatus as a shaft/extension that extends outward away from a handle is a common design of rotation shafts. Additionally, the attachment of an aperture to an aperture retainer can be designed in many ways to form a fluid connection, absent of showing unexpected results in regards to its functionality.
	
    PNG
    media_image3.png
    395
    582
    media_image3.png
    Greyscale

Annotated Figure 8.1 from Allevato
Regarding Claim 5, Brennan teaches: The patient turning apparatus of claim 4, but does not teach, wherein the rotation mechanism further includes a damper positioned between the Allevato teaches: wherein the rotation mechanism (66 – Fig. 8) further includes a damper (64 – Fig. 8 – aka ‘actuator’) positioned between the body of the anchor (68) and the anchor receiver (186) (see annotated Figure 8.2 below from Allevato), the rotation mechanism (66) is configured to decrease the speed of rotation of the patient around the axis (Col 3 Lines 29-40).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a damper/actuator from Allevato to Brennan’s patient turning apparatus as actuators are widely functional and commonly found in mechanical systems. A damper/actuator used in combination with a is also considered well known as it can control motion by slowing or stopping rotation

    PNG
    media_image4.png
    397
    529
    media_image4.png
    Greyscale

Annotated Figure 8.2 from Allevato
Regarding Claim 6, Brennan teaches: The patient turning apparatus of claim 5, further comprising a rotation locking mechanism (Col 5 Lines 1-10), but does not teach, a rotation locking mechanism (Col 4 Lines 38-45) coupled to the body of the anchor and sized to extend a length of the anchor receiver and removeably couples to a top section of the anchor receiver. Allevato teaches: a rotation locking mechanism (62/158 and Col 6 Lines 4-14 and Col 7 Lines 11-17) coupled to the body of the anchor (186 – Fig. 8) and sized to extend a length of the anchor receiver (Fig. 6) and removeably couples (164/166 – Fig. 6 – Col 6 Lines 33-37) to a top section (Fig. 6) of the anchor receiver (186).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a locking mechanism and anchor from Allevato to Brennan’s locking mechanism for a patient turning apparatus as locking mechanisms are widely function and those that stop rotation can be used in vast mechanical systems, absent showing of unexpected results.
Claims 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 4937901) in view of Sverdlik (US 9192535).
Regarding Claim 11, Brennan teaches: The patient turning apparatus of claim 10, wherein the sheet tensioning mechanism (16 – Fig. 7) includes a housing (60 - Fig. 6) coupled to the lower end of each of the grippers (16 – Fig. 6), but does not teach: a ratchet assembly located within the housing such that each gripper is configured to rotate independently of the opposite gripper. Sverdlik teaches: a patient lateral repositioning system (Abstract) with a drive ratchet mechanism to pull the grippers (6) to a position on each cable allowing the patient to move in different directions as needed (Fig. 13 – Col 9 Lines 25-34). The grippers are attached through a pulling cable (4 – Fig. 13) which is then attached to the retaining element (1 – Fig. 13). The grippers are attached by at least one guiding element (2) and at least one pulling cable (4) rotate independently of the opposite griper’).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a ratchet mechanism of Sverdlik to the patient turning apparatus of Brennan as it is well known to incorporate a gear/ratchet mechanism to rotate a handle in multiple directions manipulating a patient in a specific direction. Additionally, grippers or other attachments are used widely in the field of bedding as engagement mechanisms.
Regarding Claim 12, Brennan teaches: The patient turning apparatus of claim 11, wherein the sheet tensioning mechanism (16 – Fig. 7), but does not teach, a sheet-tensioning mechanism housing coupled to a pair of lower ends of the grippers and a pair of ratchet assemblies coupled to an configured to rotate the grippers, a majority of the ratchet assemblies is located within the sheet-tensioning mechanism housing such that each gripper is configured to rotate independently of the other. Sverdlik teaches: a sheet-tensioning mechanism housing (1 – Fig. 13) coupled to a pair of lower ends of the grippers (6) and a pair of ratchet assemblies (Col 9 Lines 25-30) coupled to and configured to rotate the grippers (5/27 – Fig. 4), a majority of the ratchet assemblies are located within the sheet-tensioning mechanism housing (1 – Fig. 4) such that each gripper is configured to rotate independently of the other (Fig. 4 and Claim 2 – ‘rotate independently of the opposite gripper’).  
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a ratchet mechanism of Sverdlik to the patient turning apparatus of Brennan as it is well known to incorporate a gear/ratchet mechanism to rotate a handle in multiple directions manipulating a patient in a specific direction. Additionally, grippers or other attachments are used widely in the field of bedding as engagement mechanisms.
Regarding Claim 13, Brennan teaches: The patient turning apparatus of claim 12, but does not teach, wherein the ratchet assembly includes a gear in communication configured to be rotated about the axis and a ratchet release mechanism configured to engage the gear and control rotation of the grippers. Sverdlik teaches: a drive ratchet mechanism (‘gear’ - Col 9 Lines 25-30) and the actuating drive (5) able to engage the drive’s ratchet mechanism (‘gear’) and allowing the operator to rotate the handle and pull the patient into a desired position. The operator rotates the handle in the opposite direction until the tension on the handle is completely release, and then remove the hand from the handle (Col 9 Lines 5-11). A majority of the ratchet assemblies are located within the sheet-tensioning mechanism housing (1 – Fig. 4) such that each gripper is configured to rotate independently of the other (Fig. 4 and Claim 2 – ‘rotate independently of the opposite gripper’).  
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a ratchet mechanism of Sverdlik to the patient turning apparatus of Brennan as it is well known to incorporate a gear/ratchet mechanism to rotate a handle in multiple directions manipulating a patient in a specific direction. Additionally, grippers or other attachments are used widely in the field of bedding as engagement mechanisms.
Regarding Claim 17, Brennan teaches: The method of claim 15 (Abstract), wherein uncoupling the pair of sheets from the first and second grippers (19) after rotating the substantially rectangular frame (16) by about 180 degrees and lowering the overhead lift (Fig. 2-5), operating the overhead lift to raise the U-shaped frame and the substantially rectangular Brennan does not teach: an actuating a ratchet release of the sheet tensioning mechanism formed in an outer surface of the first and second grippers, removing the pair of sheets from engagement with the first and second sheet grippers to release the patient from between the pair of sheets. Sverdlik teaches: an actuating a ratchet release (Col 9 Lines 27-30) of the sheet tensioning mechanism formed in an outer surface of the first and second grippers, removing the pair of sheets from engagement with the first and second sheet grippers to release the patient from between the pair of sheets (Col 9 Lines 29-30).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the grippers, crank and gear box with ratchet mechanism of Sverdlik; to the apparatus and method for turning a patient of Brennan as a ratchet mechanism and grippers are common components used in a pulling system. The use of the grippers or alternative attachment mechanism is also considered to be a well-known feature to move a sheet in the bedding field.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 4937901) in view of Sverdlik (US 9192535), and further in view of Allen (US 5868380).
Regarding Claim 18, Brennan teaches: The method of claim 17 (Abstract), but does not teach, wherein actuating the ratchet release comprises moving the ratchet release out of engagement with a biasing member coupled to a pawl, thereby permitting rotation of the first and second grippers about a rotation axis in a sheet-tensioning direction and a sheet-releasing direction. Sverdlik teaches: wherein actuating the ratchet release (Col 9 Lines 27-30) comprises Sverdlik does not teach: with a biasing member coupled to a pawl. Allen teaches: a pulley block (1 – Fig. 1) with a ratchet wheel (11) having ratchet teeth (12) that is pivotally mounted on a shaft (14), and a pawl (15) also mounted on the shaft. The spring (13) and pawl (15) are fastened together so that they pivot together (Col 3 Lines 9-15).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the ratchet mechanism with a pawl, biasing member and sheet that is gripped from Allen; and the grippers, crank and gear box with ratchet mechanism of Sverdlik; to the apparatus and method for turning a patient of Brennan as a ratchet mechanism is well known to have the components of a pawl and biasing member that are used in combination usually to pull a type of item such as a sheet. The use of the grippers through a gear box is also considered to be a well-known attachment mechanism as one can easily detach or reattach a sheet.
Regarding Claim 19, Brennan teaches: The method of claim 17 (Abstract), wherein removing the pair of sheets from engagement with the first and second grippers to release the patient from between the pair of sheets (19), but does not teach, comprises rotating the first and second grippers about a rotation axis in a sheet-releasing direction until a furthermost lateral edge of a second sheet is positioned such that it may be accessed by a caregiver and moving the ratchet release into engagement with a biasing member coupled to a pawl to block rotation of the first and second grippers in the sheet-releasing direction about the rotation axis. Sverdlik teaches: comprises rotating the first and second grippers (6) about a rotation axis (5/27 – Fig. 4) in a sheet-releasing direction until a furthermost lateral edge of a second sheet is Allen teaches: and moving the ratchet release (11) into engagement with a biasing member (13) coupled to a pawl (15) to block rotation of the first and second grippers in the sheet-releasing direction about the rotation axis (Col 1 Lines 16-20 and Lines 45-56/Col 3 Lines 45-47).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the ratchet mechanism with a pawl, biasing member and sheet that is gripped from Allen; and the grippers, crank and gear box with ratchet mechanism of Sverdlik; to the apparatus and method for turning a patient of Brennan as a ratchet mechanism is well known to have the components of a pawl and biasing member that are used in combination usually to pull a type of item such as a sheet. The use of the grippers through a gear box is also considered to be a well-known attachment mechanism as one can easily detach or reattach a sheet.
Regarding Claim 20, Brennan teaches: The method of claim 19 (Abstract), wherein removing the pair of sheets from engagement with the first and second grippers to release the patient from between the pair of sheets (19 – Fig. 7 and Col 4 Lines 6-15), but does not teach, comprises gripping the furthermost lateral edge of the second sheet, uncoupling the second sheet from the first and second grippers by pulling the second sheet away from the first and second grippers thereby exposing a first sheet coupled to the first and second grippers, gripping a furthermost lateral edge of the first sheet, and uncoupling the first sheet from the first and second grippers by pulling the first sheet away from the first and second grippers. Sverdlik teaches: comprises gripping the furthermost lateral edge of the second sheet (Fig. 4/9), uncoupling the second sheet from the first and second grippers by pulling the second sheet away from the first and second grippers thereby exposing a first sheet coupled to the first and 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the gripping and uncoupling of the lateral edges from the first and second grippers to the apparatus and method for turning a patient of Brennan as an attachment mechanism such as a hook and loop, buckle, etc. that require a male and female attachment pieces to attach and grip onto one another. This grip attachment allows for one to couple the two pieces together or can be uncoupled by releasing the grip attachment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/16/2021